[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: ON APPLICATION FOR PREJUDGMENT REMEDY DATED MAY 22, 1991
There are substantial disputed issues of fact between the parties, all as more particularly set forth in the Exhibits and particularly Exhibits marked Defendant's Exhibit 8, Defendant's Exhibit 7 and Defendant's Exhibit 6 and Plaintiff's Exhibit C and D. The disputes essentially center around "extras" since the plaintiff has been paid approximately $172,000 out of an amount due under the original contract of approximately $187,000.
The clear terms of the contract are in Exhibit A and B. Exhibit B provides as follows: "Any alteration or deviation from above specifications involving extra costs will be executed only upon written orders and will become an extra charge over and above the estimate."
Had that provision in the contract been followed a CT Page 5959 majority of the disputes of the parties would be resolved. The court has listened to the witnesses, reviewed their credibility and heard the arguments of counsel.
The court finds that there is not probable cause to believe that judgment will be rendered for the plaintiff based on the evidence presented at this proceeding. Therefore, the prejudgment remedy sought is denied.
KARAZIN, J.